 Case 13-20781         Doc 101      Filed 11/05/18 Entered 11/05/18 08:03:51             Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-20781
         Jocelyn N Wells

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/16/2013.

         2) The plan was confirmed on 03/13/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/07/2016, 12/02/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/03/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,020.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-20781          Doc 101          Filed 11/05/18 Entered 11/05/18 08:03:51                     Desc Main
                                           Document Page 2 of 3



Receipts:

         Total paid by or on behalf of the debtor                 $113,231.60
         Less amount refunded to debtor                                $11.34

NET RECEIPTS:                                                                                      $113,220.26


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $2,000.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                            $5,082.58
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $7,082.58

Attorney fees paid and disclosed by debtor:                      $1,500.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim       Principal       Int.
Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN HONDA FINANCE CORP           Unsecured      7,980.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU        Unsecured      1,200.00       1,284.11        1,284.11          58.54        0.00
COOK COUNTY TREASURER                 Secured              NA       2,550.26        2,550.26           0.00        0.00
COOK COUNTY TREASURER                 Unsecured            NA            NA         2,550.26          93.90        0.00
CREDIT ACCEPTANCE CORP                Unsecured      5,386.32            NA              NA            0.00        0.00
CREDIT ACCEPTANCE CORP                Secured        2,109.00       7,495.58        7,495.58      7,495.58      999.57
DIVERSIFIED ADJUSTMENT SERVICE        Unsecured         714.00           NA              NA            0.00        0.00
Divesity Credit Collection/ US Cell   Unsecured      1,000.00            NA              NA            0.00        0.00
EDWIN L FELD & ASSOC                  Unsecured      1,000.00         960.00          960.00          35.35        0.00
IL DEPT OF REVENUE                    Priority          202.70        157.38          157.38        157.38         0.00
IL DEPT OF REVENUE                    Unsecured            NA          45.70           45.70           1.68        0.00
MCSI INC                              Unsecured         750.00           NA              NA            0.00        0.00
MCSI/RMI                              Unsecured      1,450.00            NA              NA            0.00        0.00
MCSI/RMI                              Unsecured         300.00           NA              NA            0.00        0.00
NCEP LLC                              Unsecured     10,671.00            NA              NA            0.00        0.00
NCEP LLC                              Secured        9,329.00     15,970.82        15,970.82     15,970.82    1,469.37
PAYDAY LOAN STORE OF IL INC           Unsecured      1,200.00            NA              NA            0.00        0.00
Stonebridge Life Insurance Company    Secured              NA            NA              NA            0.00        0.00
Stonebridge Life Insurance Company    Unsecured          60.74           NA              NA            0.00        0.00
THE BANK OF NEW YORK MELLON           Secured              NA     52,411.24        52,411.24           0.00        0.00
THE BANK OF NEW YORK MELLON           Unsecured     79,721.00            NA       121,432.49      4,471.34         0.00
THE BANK OF NEW YORK MELLON           Secured       14,279.00     88,021.25        19,000.00     19,000.00    1,893.62
TITLEMAX OF ILLINOIS                  Unsecured           0.00          0.00            0.00           0.00        0.00
TITLEMAX OF ILLINOIS                  Unsecured      1,200.00            NA              NA            0.00        0.00
TITLEMAX OF ILLINOIS                  Secured              NA       1,642.86            0.00           0.00        0.00
US BANK NATIONAL ASSOC                Secured              NA     81,531.20             0.00           0.00        0.00
US BANK NATIONAL ASSOC                Secured       50,000.00           0.00            0.00           0.00        0.00
US CELLULAR                           Unsecured         142.62        634.22          634.22          23.35        0.00
WELLS FARGO BANK                      Unsecured     59,120.00     60,630.34        60,630.34      2,232.51         0.00
WELLS FARGO BANK                      Secured       47,880.00     47,880.00        47,880.00     47,880.00    4,354.67




UST Form 101-13-FR-S (09/01/2009)
 Case 13-20781         Doc 101      Filed 11/05/18 Entered 11/05/18 08:03:51                 Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $66,880.00        $66,880.00          $6,248.29
       Mortgage Arrearage                                     $0.00             $0.00              $0.00
       Debt Secured by Vehicle                           $23,466.40        $23,466.40          $2,468.94
       All Other Secured                                 $54,961.50             $0.00              $0.00
 TOTAL SECURED:                                         $145,307.90        $90,346.40          $8,717.23

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $157.38            $157.38              $0.00
 TOTAL PRIORITY:                                            $157.38            $157.38              $0.00

 GENERAL UNSECURED PAYMENTS:                            $187,537.12          $6,916.67              $0.00


Disbursements:

         Expenses of Administration                            $7,082.58
         Disbursements to Creditors                          $106,137.68

TOTAL DISBURSEMENTS :                                                                     $113,220.26


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
